THE THIRTEENTH COURT OF APPEALS

                                   13-17-00494-CR


                                  The State of Texas
                                          v.
                                    Ricardo Mata


                                  On Appeal from the
                     93rd District Court of Hidalgo County, Texas
                           Trial Cause No. CR-2611-16-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed in part and

reversed in part, and the case should be remanded to the trial court. The Court orders

the judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case REMANDED for further proceedings consistent with its opinion.

      We further order this decision certified below for observance.

July 11, 2019